Citation Nr: 0332034	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956 and from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

Service medical records indicate that the veteran served in 
Vietnam during the Vietnam era, as evidence by awarding of 
the Vietnam Service Medal and Vietnam Campaign Medal.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

In August 2002, Dr. K.D.C., the veteran's personal physician, 
wrote that he had questioned the veteran about his time in 
Vietnam.  The notes indicate the veteran told Dr. C. that he 
smoked 12 years altogether and was exposed to various 
defoliating chemicals for approximately seven weeks.  The 
veteran also described an episode of a "pleural tear."  The 
examiner opined that obstructive lung disease is from a 
combination of both chemical exposures as well as the effect 
of cigarettes.  He concluded that it would be very difficult 
or nearly impossible to sort out the percentage of causality.

The veteran testified in a Board hearing in June 2003.  His 
testimony indicates as follows:

The veteran served in Vietnam in 1968 with the Seabees, 
building sea huts.  He was exposed to defoliant dust and 
smoke because one of his duties was to clear the defoliated 
brush, stack it, and then burn it.  He experienced a cough 
and a knife-like pain in his chest; he could not get a good 
breath.  He sought medical treatment and an injection was 
administered.  The veteran thinks it was cortisone.  The 
condition cleared up, but he still had a cough 
intermittently. He was also given cough syrup.  (Transcript 
(T.) at pp. 4-7, 11-12)  In 1978 the veteran went to Lake 
Tahoe and had great difficulty breathing on exertion.  He was 
diagnosed with COPD.  The doctor assumed that it is from his 
smoking.  The veteran smoked for approximately 12 years, no 
more than one pack a day.  (T. at pp. 7-8)  Two doctors have 
indicated that the veteran's COPD is connected to exposure to 
chemicals.  (T. at pp. 8-11)  

The record clearly demonstrates that the veteran has a 
current disability of COPD.  The veteran is presumed to have 
been exposed to herbicides while serving in the Vietnam 
Theater of operations.  And, there is medical evidence that 
indicates that exposure to chemicals in Vietnam caused the 
COPD, at least in part.  The opinion does not, however, 
indicate what, if any of the veteran's records, were 
reviewed, and to what extent, if any, scientific or medical 
literature was relied upon to support the opinion.  There is 
also an inconsistency that needs to be explained.  In this 
regard, Dr. C. states that the veteran's smoking history was 
only 12 years, while there are instances in the record that 
reflect a smoking history of up to 30 years.  Based on these 
concerns, the Board concludes that the medical opinion 
offered by Dr. C. is inadequate for rating purposes.

A letter, dated in September 1969, from the Commander of the 
Third Naval Construction Brigade indicates that the Combat 
Action Ribbon was awarded to the veteran for "active 
participation in combat action while in support of the Forces 
of the Republic of Vietnam in their struggle with the 
Communist Viet Cong Forces or regular Vietnamese Forces on 17 
July and 22 July 1969."  The letter states that the ribbon 
was not available at the time of the letter, but it will be 
distributed at a later date.

VA outpatient records reflect the veteran has sought 
treatment at the mental health clinic on numerous occasions 
with three working diagnoses.  In December 1998, the 
diagnosis was major depression.  In February 1999, the 
diagnosis was manic-depressive episode.  On several other 
occasions (May, September, November 1999; February 2000) the 
diagnosis was major depression and a couple other occasions 
(July and August 2000) the diagnosis was post-traumatic 
stress disorder.  

By rule making, the VA has set forward criteria of 
"conclusive evidence" to establish a combat related 
stressor.  These criteria are defined as: (a) a claim that 
the stressor is related to combat and (b) a demonstration in 
the record that the claimant ("in the absence of evidence to 
the contrary") has been awarded certain specific recognized 
awards or decorations identified in 38 C.F.R. § 3.304(f) or 
VA ADJUDICATION MANUAL M21-1.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.

The Board finds that the current record does contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy."  Specifically, the evidence shows a 
citation for an award of the Combat Action Ribbon.  
Accordingly, the veteran is entitled to have his lay 
statements pertaining to incidents in combat accepted without 
need of further corroboration.

The veteran's current diagnosis appears to be PTSD; but there 
is no evidence that the stressors support the PTSD diagnosis.  
If a stressor is found to have been verified pursuant to the 
above-noted measures, a VA medical examination should be 
scheduled to determine whether this stressor supports a 
diagnosis of PTSD, and whether such stressor is related to 
the veteran's current symptomatology.  Dizoglio v. Brown, 9 
Vet. App. 163, 167 (1996).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  

The examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  

If there are subjective elements to the 
diagnosis, the examiner should state 
whether these elements could be verified 
in the examination setting or by evidence 
of record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

3.  The RO should arrange for the veteran 
to be afforded a pulmonary disorders 
examination by an appropriate physician 
or physicians to provide an opinion as to 
whether it is at least as likely as not 
that chronic obstructive pulmonary 
disease is related to any disease or 
injury during the veteran's active 
military service.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
post-traumatic stress disorder and 
chronic obstructive pulmonary disease.  
Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to the issues.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



